Exhibit 10.1

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of
October 30, 2014 (the “Execution Date”), by and between Matthew DiLiberto
(“Executive”) and SL Green Realty Corp., a Maryland corporation with its
principal place of business at 420 Lexington Avenue, New York, New York 10170
(the “Employer”).

 

1.                                      Term.  The term of this Agreement shall
commence on the earlier of (i) January 1, 2015, or (ii) the date upon which the
resignation of the current Chief Financial Officer of the Employer, as of the
date hereof, is effective, and, unless earlier terminated as provided in
Section 6 below, shall terminate on January 1, 2018 (the “Current Term”);
provided, however, that Sections 4 and 8 (and any enforcement or other
procedural provisions hereof affecting Sections 4 and 8) hereof shall survive
the termination of this Agreement as provided therein.  The Current Term shall
automatically be extended for successive six-month periods (each, a “Renewal
Term”), unless either party gives the other party at least three months’ prior
written notice of non-renewal; provided that, with respect to the first Renewal
Term that occurs after a Change-in-Control and would otherwise extend beyond the
date that is 18 months after the Change-in-Control, either party may elect for
such Renewal Term to end on the date that is 18 months and one day after the
Change-in-Control by giving the other party written notice at least three months
prior to the scheduled commencement of such Renewal Term.  In addition, in the
event that Executive has given notice of non-renewal of the term of this
Agreement, the Employer, at its sole option and discretion, may nevertheless
extend the Current Term or a Renewal Term by ninety (90) days (the “Extension
Period”), upon written notice to Executive at least eighty (80) days before the
end of the Current Term or such Renewal Term, as applicable.  The period of
Executive’s employment hereunder consisting of the Current Term, all Renewal
Terms, if any, and the Extension Period, if any, is herein referred to as the
“Employment Period.”  Subject to Section 6 and unless specified otherwise by the
party electing not to renew this Agreement, Executive’s employment with the
Employer shall terminate immediately after the expiration of the Employment
Period.  For avoidance of doubt, such termination will not be deemed to occur
during the Employment Period and, accordingly, Executive will not be entitled to
receive any payment or benefits under Section 7 as a result of or in connection
with such termination.

 

2.                                      Employment and Duties.

 

(a)                                 Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates. 
Executive shall serve the Employer as a senior corporate executive and shall
have the title of Chief Financial Officer of the Employer.  Executive will
report to the Chief Executive Officer of the Employer and to the President of
the Employer.  Executive’s duties and authority shall be those as would normally
attach to Executive’s position as Chief Financial Officer, including such duties
and responsibilities as are customary among persons employed in similar
capacities for similar companies, and as set forth in the By-laws of the
Employer and as otherwise established from time to time by the Board of
Directors of the Employer (the “Board”) and the Chief Executive Officer of the
Employer, but in all events such duties shall be commensurate with his position
as Chief Financial Officer of the Employer.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, except as otherwise approved by the Board; provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable or other tax-exempt
organizations or otherwise engaging in charitable, fraternal or trade group
activities; (ii) investing and managing his assets as an investor in other

 

--------------------------------------------------------------------------------


 

entities or business ventures; provided that he performs no management or
similar role (or, in the case of investments other than those in entities or
business ventures engaged in the Business (as defined in Section 8), he performs
a management role comparable to the role that a significant limited partner
would have, but performs no day-to-day management or similar role) with respect
to such entities or ventures and such investment does not violate Section 8
hereof; and provided, further, that, in any case in which another party involved
in the investment has a material business relationship with the Employer,
Executive shall give prior written notice thereof to the Board; or (iii) serving
as a member of the board of directors of a for-profit corporation with the
approval of the Chief Executive Officer of the Employer.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require.  Executive shall be based in New York
City or Westchester County, or within 50 miles of Manhattan but not in New
Jersey or Long Island.

 

3.                                      Compensation and Benefits.  In
consideration of Executive’s services hereunder, the Employer shall compensate
Executive as provided in this Agreement.

 

(a)                                 Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $400,000 per annum
from the beginning of the Employment Period through the end of the Employment
Period (“Base Salary”).  Base Salary shall be payable bi-weekly in accordance
with the Employer’s normal business practices.  Base Salary shall be reviewed by
the Board or Compensation Committee of the Board at least annually.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, with respect to fiscal year 2015 and thereafter during the
Employment Period, Executive shall be eligible for and shall receive, upon
approval of the Board or Compensation Committee of the Board, such annual
bonuses as the Employer, in its sole discretion, may deem appropriate to reward
Executive for job performance.  Such annual bonuses may be payable upon the
achievement of specific goals established in advance by the Compensation
Committee of the Board or may be discretionary.  In addition, Executive shall be
eligible to participate in any other bonus or incentive compensation plans in
effect with respect to senior executive officers of the Employer, as the Board
or Compensation Committee of the Board, in its sole discretion, may deem
appropriate to reward Executive for job performance.

 

(c)                                  Stock Options.  As determined by the Board
or Compensation Committee of the Board, in its sole discretion, Executive shall
be eligible to participate in the Employer’s then current Stock Option and
Incentive Plan, which authorizes the grant of stock options and stock awards of
the Employer’s common stock (“Common Stock”) and other equity-based awards or
any successor thereto (any such plan being referred to herein as the “Plan”).

 

(d)                                 Other Equity Awards.  Upon signing this
Agreement, Employer shall grant to the Executive LTIP units in SL Green
Operating Partnership (“LTIP Units”) under the SL Green Realty Corp. Third
Amended and Restated 2005 Stock Option and Incentive Plan, as amended from time
to time (the “2005 Plan”), with such LTIP Units having vesting and other terms
consistent with the LTIP Units awarded under the 2011 Outperformance Plan.  The
number of LTIP Units to be granted shall equal $250,000 divided by the Fair
Market Value (as defined in the 2005 plan) of a share of Common Stock as of the
Execution Date.  In addition, on the Execution Date, the Employer shall grant
Executive awards with terms as set forth on Exhibit A hereto.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Extension Period Compensation.  During the
Extension Period, if any, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive a salary
(“Extension Period Salary”) during such period in cash, at a per annum rate
equal to the sum of the following: (i) Executive’s Base Salary during the prior
fiscal year; (ii) any annual cash bonus earned by Executive for the prior fiscal
year; and (iii) the value of that portion of Executive’s full value equity
awards granted on or after the date hereof which vested during the prior fiscal
year.  For the avoidance of doubt, the term “full value equity awards” does not
include stock options or grants under the 2010 Outperformance Plan, the 2011
Outperformance Plan, the 2014 Outperformance Plan or any future outperformance
plan.  The value of the full value equity awards in the foregoing clause
(iii) shall be equal to the Fair Market Value of such securities as of the
vesting date.  For purposes of the foregoing, “Fair Market Value” of a security
on a particular date means (i) if the securities are then listed on a national
securities exchange, the closing sales price of such security on the principal
national securities exchange on which such securities are listed on such date
(or, if such date is not a trading day, on the last trading day preceding such
date ), (ii) if the securities are not then listed on a national securities
exchange but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for such securities in such over-the-counter market
for such date (or, if there were no sales on such date in such market, on the
last preceding date on which there was a sale of such Shares in such market, as
determined by the Compensation Committee of the Board), or (iii) if the
securities are not then listed on a national securities exchange or traded on an
over-the-counter market, such value as the Compensation Committee of the Board
in its discretion may in good faith determine; provided that, where the
securities are so listed or traded, the Compensation Committee of the Board may
make such discretionary determinations where the Shares have not been traded for
10 trading days.  Extension Period Salary shall be payable bi-weekly in
accordance with the Employer’s normal business practices, except that if the
annual cash bonus for Executive for the prior fiscal year has not yet been
determined as of any bi-weekly payment date, the portion of the Extension Period
Salary for such bi-weekly period that is based on such annual cash bonus shall
be paid promptly after the amount of such bonus is determined.

 

(f)                                   Expenses.  Executive shall be reimbursed
for all reasonable business related expenses incurred by Executive at the
request of or on behalf of the Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Employer.  Any expenses incurred during the Employment Period
but not reimbursed by the Employer by the end of the Employment Period, shall
remain the obligation of the Employer to so reimburse Executive.

 

(g)                                  Health and Welfare Benefit Plans.  During
the Employment Period, Executive and Executive’s immediate family shall be
entitled to participate in such health and welfare benefit plans as the Employer
shall maintain from time to time for the benefit of senior executive officers of
the Employer and their families, on the terms and subject to the conditions set
forth in such plan.  Nothing in this Section shall limit the Employer’s right to
change or modify or terminate any benefit plan or program as it sees fit from
time to time in the normal course of business so long as it does so for all
senior executives of the Employer.

 

(h)                                 Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(i)                                     Other Benefits.  During the Employment
Period, the Employer shall provide to Executive such other benefits, as
generally made available to other senior executives of the Employer; provided
that it is acknowledged that the Employer’s Chief Executive Officer and Chairman
may be provided with additional benefits not made available to Executive.

 

3

--------------------------------------------------------------------------------


 

(j)                                    Timing of Expense Reimbursement.  All
in-kind benefits provided and expenses eligible for reimbursement under this
Agreement must be provided by the Employer or incurred by Executive during the
time periods set forth in this Agreement.  All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(k)                                 Post-Change-in-Control Compensation.  If a
Change-in-Control occurs during the Employment Period, then, unless the parties
hereto agree otherwise, for the period from the Change-in-Control through the
end of the Employment Period, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive an amount (the
“Change-in-Control Period Compensation”) during such period in cash at a per
annum rate at least equal to the sum of the following: (i) Executive’s Base
Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the annual cash bonus
earned by Executive for the most recently completed fiscal year prior to the
Change-in-Control for which the amount of the annual cash bonus has been
determined (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) (which shall be considered Executive’s annual cash bonus for all periods
following the Change-in-Control for purposes of Section 7 below); (iii) the
value of any required contributions, notional or otherwise, made by the Employer
during the most recently completed fiscal year prior to the Change-in-Control to
a deferred compensation plan on behalf of Executive; and (iv) the value of that
portion of Executive’s equity awards (other than grants under the 2010
Outperformance Plan, the 2011 Outperformance Plan, the 2014 Outperformance Plan
or any future outperformance plan or equity awards that were granted in lieu of
annual cash bonus, as determined at the time of grant by the Compensation
Committee of the Board, in its sole discretion, and reflected in the minutes or
consents of the Compensation Committee of the Board relating to the approval of
such equity awards) that vested during the most recently completed fiscal year
prior to the Change-in-Control.  The value of the equity awards in the foregoing
clause (iv) shall be equal to (A) for all equity awards that deliver the full
value of the underlying securities, the Fair Market Value of such securities as
of the vesting date; (B) for each award of stock options, that percentage of the
grant date fair value of such award which is equal to the percentage of the
award that became so vested; and (C) for all other equity awards, the Fair
Market Value of such awards on the vesting date as determined by the
Compensation Committee of the Board.  For purposes of the foregoing, “Fair
Market Value” of a security on a particular date means (i) if the securities are
then listed on a national securities exchange, the closing sales price of such
security on the principal national securities exchange on which such securities
are listed on such date (or, if such date is not a trading day, on the last
trading day preceding such date ), (ii) if the securities are not then listed on
a national securities exchange but are then traded on an over-the-counter
market, the average of the closing bid and asked prices for such securities in
such over-the-counter market for such date (or, if there were no sales on such
date in such market, on the last preceding date on which there was a sale of
such Shares in such market, as determined by the Compensation Committee of the
Board), or (iii) if the securities are not then listed on a national securities
exchange or traded on an over-the-counter market, such value as the Compensation
Committee of the Board in its discretion may in

 

4

--------------------------------------------------------------------------------


 

good faith determine; provided that, where the securities are so listed or
traded, the Compensation Committee of the Board may make such discretionary
determinations where the Shares have not been traded for 10 trading days.  The
Change-in-Control Period Compensation shall be payable bi-weekly in accordance
with the Employer’s normal business practices.  The Employer, with the consent
of Executive, may grant substitute equity awards in lieu of the component of the
Change-in-Control Period Compensation attributable to the value of Executive’s
equity awards as set forth in clause (iv) above.

 

4.                                      Indemnification and Liability
Insurance.  The Employer agrees to indemnify Executive to the extent permitted
by applicable law, as the same exists and may hereafter be amended, from and
against any and all losses, damages, claims, liabilities and expenses asserted
against, or incurred or suffered by, Executive (including the costs and expenses
of legal counsel retained by the Employer to defend Executive and judgments,
fines and amounts paid in settlement actually and reasonably incurred by or
imposed on such indemnified party) with respect to any action, suit or
proceeding, whether civil, criminal administrative or investigative in which
Executive is made a party or threatened to be made a party, either with regard
to his entering into this Agreement with the Employer or in his capacity as an
officer or director, or former officer or director, of the Employer or any
affiliate thereof for which he may serve in such capacity.  The Employer also
agrees to secure and maintain officers and directors liability insurance
providing coverage for Executive. The provisions of this Section 4 shall remain
in effect after this Agreement is terminated irrespective of the reasons for
termination.

 

5.                                      Employer’s Policies.  Executive agrees
to observe and comply with the reasonable rules and regulations of the Employer
as adopted by the Board and the Chief Executive Officer from time to time
regarding the performance of his duties and communicated to Executive, and to
carry out and perform orders, directions and policies communicated to him from
time to time by the Board and the Chief Executive Officer, so long as same are
otherwise consistent with this Agreement.

 

6.                                      Termination.  Executive’s employment
hereunder may be terminated under the following circumstances:

 

(a)                                 Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a one hundred and
eighty day (180-day) period, and within thirty (30) days after written Notice of
Termination (as defined in Section 6(d)) is given he shall not have returned to
the performance of his duties hereunder on a full-time basis, the Employer may
terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive.  For purposes of this Agreement, “Cause” shall mean
Executive’s: (A) engaging in conduct which is a felony; (B) material breach of
any of his obligations under Sections 8(a) through 8(e) of this Agreement;
(C) willful misconduct of a material nature or gross negligence with regard to
the Employer or any of its affiliates; (D) material fraud with regard to the
Employer or any of its

 

5

--------------------------------------------------------------------------------


 

affiliates; (E) willful or material violation of any reasonable written rule,
regulation or policy of the Employer applicable to senior executives unless such
a violation is cured within thirty (30) days after written notice of such
violation by the Board or the Chief Executive Officer; or (F) failure to
competently perform his duties which failure is not cured within thirty (30)
days after receiving notice from the Employer specifically identifying the
manner in which Executive has failed to perform (it being understood that, for
this purpose, the manner and level of Executive’s performance shall not be
determined based on the financial performance (including without limitation the
performance of the stock) of the Employer).  For clarity, conduct shall not be
considered “willful” with respect to any action taken or not taken based on the
advice of the Employer’s outside legal counsel.

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time without Cause (as
defined in Section 6(a)(iii) above), by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive, subject only to the severance and other payment provisions
specifically set forth in Section 7.

 

(b)                                 Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of
Section 6(a)(ii) above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason by written notice to
the Board providing at least ten (10) days notice prior to such termination. 
For purposes of this Agreement, termination with “Good Reason” shall mean the
occurrence of one of the following events within sixty (60) days prior to such
termination:

 

(A)                               a material change in duties, responsibilities,
status or positions with the Employer that does not represent a promotion from
or maintaining of Executive’s duties, responsibilities, status or positions,
except in connection with the termination of Executive’s employment for Cause,
disability, retirement or death;

 

(B)                               a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer;

 

(C)                               a material breach by the Employer of any
provision of this Agreement, which breach has not been cured within thirty (30)
days after notice of noncompliance (specifying the nature of the noncompliance)
has been given by Executive to the Employer;

 

(D)                               the Employer’s requiring Executive to be based
in an office not meeting the requirements of the last sentence of Section 2(c);

 

(E)                                a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

6

--------------------------------------------------------------------------------


 

(F)                                 the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(G)                               a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received (other than in connection with and proportionate to the
reduction of the benefits received by all or most senior executives or
undertaken in order to maintain such plan in compliance with any federal, state
or local law or regulation governing benefits plans, including, but not limited
to, the Employee Retirement Income Security Act of 1974, which shall not
constitute Good Reason for the purposes of this Agreement); or

 

(H)                              the failure by the Employer to obtain from any
successor to the Employer an agreement to be bound by this Agreement pursuant to
Section 15 hereof, which has not been cured within thirty (30) days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)                                  Definitions.  The following terms shall be
defined as set forth below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                               any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing 25% or
more of either (1) the combined voting power of the Employer’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) or (2) the then outstanding shares of all classes of stock of the
Employer (in either such case other than as a result of the acquisition of
securities directly from the Employer); or

 

(B)                               the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

(C)                               there is consummated (1) any consolidation or
merger of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such

 

7

--------------------------------------------------------------------------------


 

merger or consolidation or ceasing to have the power to elect at least a
majority of the board of directors or other governing body of such surviving
entity or (2) any sale, lease, exchange or other transfer (in one transaction or
a series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Employer, if the shareholders
of the Employer and unitholders of SL Green Operating Partnership, L.P. taken as
a whole and considered as one class immediately before such transaction own,
immediately after consummation of such transaction, equity securities and
partnership units possessing less than 50 percent of the surviving or acquiring
company and partnership taken as a whole; or

 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries.  In addition, no Change-in-Control shall be deemed to have
occurred under clause (i)(A) above by virtue of a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if any individual or entity described in clause (A) or
(B) of the foregoing sentence is a member of such group.

 

(d)                                 Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 11 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, as
applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.  Executive’s employment shall terminate as of the
effective date set forth in the Notice of Termination (the “Termination Date”),
which date shall not be more than thirty (30) days after the date of the Notice
of Termination.  For avoidance of doubt, a notice of non-renewal pursuant to
Section 1 shall not be considered a Notice of Termination.

 

8

--------------------------------------------------------------------------------


 

7.                                      Compensation Upon Termination;
Change-in-Control.

 

(a)                                 Termination By Employer Without Cause or By
Executive With Good Reason.  If, during the Employment Period (i) Executive is
terminated by the Employer without Cause pursuant to Section 6(a)(iv) above, or
(ii) Executive shall terminate his employment hereunder with Good Reason
pursuant to Section (6)(b)(ii) above, then the Employment Period shall terminate
as of the Termination Date, Executive shall be entitled to receive his earned
and accrued but unpaid Base Salary on the Termination Date, and Executive shall
also be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in form and substance reasonably satisfactory to
Executive and the Employer, whereby, in general, each party releases the other
from all claims such party may have against the other party (other than
(A) claims against the Employer relating to the Employer’s obligations under
this Agreement, including without limitation, Executive’s rights to
indemnification and D&O insurance coverage and to vested benefits under any
employee benefit plan of the Employer or any affiliate of the Employer in which
Executive participates, and certain other specified agreements arising in
connection with or after Executive’s termination, including, without limitation,
Employer’s obligations hereunder to provide severance payments and benefits and
accelerated vesting of equity awards and (B) claims against Executive relating
to or arising out of any act of fraud, intentional misappropriation of funds,
embezzlement or any other action with regard to the Employer or any of its
affiliated companies that constitutes a felony under any federal or state
statute committed or perpetrated by Executive during the course of Executive’s
employment with the Employer or its affiliates, in any event, that would have a
material adverse effect on the Employer, or any other claims that may not be
released by the Employer under applicable law) (the “Release Agreement”), which
the Employer shall execute within five (5) business days after such execution by
Executive, and (2) the effectiveness and irrevocability of the Release Agreement
with respect to Executive within thirty (30) days after the Termination Date
(with the 30th day after the Termination Date being referred to herein as the
“Payment Date”):

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to (A) the average of the annual cash
bonuses (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) earned by Executive in respect of the two most recently completed fiscal
years for which the amount of the annual cash bonus has been determined (the
“Average Annual Cash Bonus”) multiplied by (B) a fraction, the numerator of
which is the number of days in the fiscal year in which Executive’s employment
terminates through the Termination Date (and the number of days in the prior
fiscal year, in the event that Executive’s annual cash bonus for such year had
not been determined as of the Termination Date) and the denominator of which is
365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Executive’s average annual Base Salary in effect during the twenty-four
(24) months immediately prior to the Termination Date (or, if shorter, the full
period of time during which Executive has been employed by the Employer) (the
“Average Annual Base Salary”), and (B) the Average Annual Cash Bonus.

 

9

--------------------------------------------------------------------------------


 

(iii)                               If Executive was participating in the
Employer’s group health, dental and/or vision plan immediately prior to the
Termination Date, then the Employer shall pay to Executive a monthly cash
payment for a period of twelve (12) months after the Termination Date equal to
the amount of monthly employer contribution that the Employer would have made to
provide health, dental and/or vision insurance to Executive if Executive had
remained employed by the Employer.  Notwithstanding the foregoing, the Employer
shall in no event be required to make the payments otherwise required by this
Section 7(a)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)                              Any unvested shares of restricted stock,
restricted stock units or other equity-based awards (i.e., shares, units or
other awards then still subject to restrictions under the applicable award
agreement) granted to Executive by the Employer shall not be forfeited on the
Termination Date and shall become vested (i.e., free from such restrictions),
and any unexercisable or unvested stock options granted to Executive by the
Employer shall not be forfeited on the Termination Date and shall become vested
and exercisable, on the Payment Date.  Any unexercised stock options granted to
Executive by the Employer shall remain exercisable until the second January 1 to
follow the Termination Date or, if earlier, the expiration of the initial
applicable term stated at the time of the grant.  For avoidance of doubt, the
provisions of this Section 7(a)(iv) shall not apply to grants made under the
2010 Outperformance Plan, the 2011 Outperformance Plan, the 2014 Outperformance
Plan or any future outperformance plan, which shall be governed by their
respective plan terms as in effect from time to time.

 

(v)                                 In the event such termination occurs in
connection with or within eighteen (18) months after a Change-in-Control then,
in addition to the payments and benefits set forth above (or, as specifically
cited below, in lieu of such payments and benefits): (A) in lieu of the
severance payment set forth in Section 7(a)(ii), Executive shall receive as
severance pay, in a single payment on the Payment Date, an amount in cash equal
to two (2.0) times the sum of (I) the Average Annual Base Salary and (II) the
Average Annual Cash Bonus; (B) the monthly cash payments provided for in the
first sentence of Section 7(a)(iii) above shall be extended from twelve (12)
months to twenty-four (24) months, but shall otherwise be subject to the terms
of Section 7(a)(iii); (C) neither Executive nor the Employer shall be required
to execute the Release Agreement; and (D) if such Change-in-Control also
constitutes a “change in the ownership” of the Employer, a “change in the
effective control” of the Employer or a “change in ownership of a substantial
portion of the assets” of the Employer, each within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder, then the Payment Date shall occur on the
Termination Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Good Reason.  If, during the Employment Period, (i) Executive
is terminated by the Employer for Cause pursuant to Section 6(a)(iii) above, or
(ii) Executive voluntarily terminates his employment hereunder without Good
Reason pursuant to Section 6(b)(iii) above, then the Employment Period

 

10

--------------------------------------------------------------------------------


 

shall terminate as of the Termination Date and Executive shall be entitled to
receive his earned and accrued but unpaid Base Salary on the Termination Date,
but, for avoidance of doubt, shall not be entitled to any annual cash bonus for
the year in which the termination occurs, severance payment, continuation of
benefits or acceleration of vesting or extension of exercise period of any
equity awards, except as otherwise provided in the documentation applicable to
such equity awards.  Other than as may be provided under Section 4 or as
expressly provided in this Section 7(b) or Section 7(e), the Employer shall have
no further obligations hereunder following such termination.

 

(c)           Termination by Reason of Death.  If Executive’s employment
terminates due to his death during the Employment Period, Executive’s estate (or
a beneficiary designated by Executive in writing prior to his death) shall be
entitled to the following payments and benefits:

 

(i)            On the Termination Date, Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall receive an amount
equal to any earned and accrued but unpaid Base Salary and a prorated annual
cash bonus (equal to the Average Annual Cash Bonus multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the date of Executive’s death (and the number of
days in the prior fiscal year, in the event that Executive’s annual cash bonus
for such year had not been determined as of the date of Executive’s death) and
the denominator of which is 365).

 

(ii)           Executive’s estate (or a beneficiary designated by Executive in
writing prior to his death) shall be credited with twelve (12) months service
after termination under any provisions governing restricted stock, restricted
stock units, options or other equity-based awards granted to Executive or
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) by the Employer relating to the vesting or initial exercisability
thereof, and, if such twelve (12) months of credit would fall within a vesting
period, a pro rata portion of the unvested shares of restricted stock,
restricted stock units or other equity-based awards granted to Executive by the
Employer that otherwise would have become vested upon the conclusion of such
vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested on the date of Executive’s termination
due to his death, and a pro rata portion of the unexercisable stock options
granted to Executive by the Employer that otherwise would have become
exercisable upon the conclusion of such vesting period (assuming, if applicable,
the attainment of any required performance goals) shall become exercisable on
the date of Executive’s termination due to such death; provided that any
unvested or unexercisable restricted stock, restricted stock units, options or
other equity-based awards that were granted as payment of a cash bonus, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, shall become fully vested and exercisable on the date of Executive’s
death.  For avoidance of doubt, the provisions of this Section 7(c)(ii) shall
not apply to (1) grants made under the 2010 Outperformance Plan, the 2011
Outperformance Plan, the 2014 Outperformance Plan or any future outperformance
plan, which shall be governed by their respective plan terms as in effect from
time to time, and (2) option grants made under the 2005 Plan, which options
shall become fully vested and exercisable on the date of Executive’s termination
due to such death in accordance with their terms as currently in effect. 
Furthermore, upon such death, any vested unexercised stock options granted to
Executive by the Employer shall remain vested and exercisable until the earlier
of (A) the

 

11

--------------------------------------------------------------------------------


 

date on which the term of such stock options otherwise would have expired, or
(B) the second January 1 after the date of Executive’s termination due to his
death.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)           Termination by Reason of Disability.  In the event that
Executive’s employment terminates during the Employment Period due to his
disability as defined in Section 6(a)(ii) above, Executive shall be entitled to
receive his earned and accrued but unpaid Base Salary on the Termination Date
and Executive shall be entitled to the following payments and benefits in lieu
of any further compensation for periods subsequent to the Termination Date,
subject to (1) Executive’s execution of the Release Agreement, which Release
Agreement the Employer shall execute within five (5) business days after such
execution by Executive, and (2) the effectiveness and irrevocability of the
Release Agreement with respect to Executive within thirty (30) days after the
Termination Date:

 

(i)            On the Payment Date, Executive shall receive a prorated annual
cash bonus equal to the Average Annual Cash Bonus multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the Termination Date (and the number of days in
the prior fiscal year, in the event that Executive’s annual cash bonus for such
year had not been determined as of the Termination Date) and the denominator of
which is 365.

 

(ii)           Executive shall receive as severance pay, in a single payment on
the Payment Date, an amount in cash equal to the sum of (A) the Average Annual
Base Salary and (B) the Average Annual Cash Bonus.

 

(iii)          If Executive was participating in the Employer’s group health,
dental and/or vision plan immediately prior to the Termination Date, then the
Employer shall pay to Executive a monthly cash payment for a period of
thirty-six (36) months after the Termination Date equal to the amount of monthly
employer contribution that the Employer would have made to provide health,
dental and/or vision insurance to Executive if Executive had remained employed
by the Employer.  Notwithstanding the foregoing, the Employer shall in no event
be required to make the payments otherwise required by this
Section 7(d)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)          Executive shall be credited with twelve (12) months of service
after termination under any provisions governing restricted stock, restricted
stock units, options or other equity-based awards granted to Executive by the
Employer relating to the vesting or initial exercisability thereof and, if such
twelve (12) months of credit would fall within a vesting period, a pro rata
portion of the unvested shares of restricted stock, restricted stock units or
other equity-based awards granted to Executive by the Employer that otherwise
would have become vested upon the conclusion of such vesting period (assuming,
if applicable, the attainment of any required performance goals) shall become
vested on the Payment Date, and a pro rata portion of the unvested or
unexercisable stock options granted to Executive by the Employer that otherwise
would have become vested or exercisable upon the conclusion of such vesting
period (assuming,

 

12

--------------------------------------------------------------------------------


 

if applicable, the attainment of any required performance goals) shall become
vested and exercisable on the Payment Date; provided that any unvested or
unexercisable restricted stock, restricted stock units, options or other
equity-based awards that were granted as payment of a cash bonus, as determined
at the time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards shall
become fully vested and exercisable on the Payment Date.  Any vested unexercised
stock options granted to Executive by the Employer shall remain vested and
exercisable until the earlier of (A) the date on which the term of such stock
options otherwise would have expired, or (B) the second January 1 after the
Termination Date.  For avoidance of doubt, the provisions of this
Section 7(d)(iv) shall not apply to (1) grants made under the 2010
Outperformance Plan, the 2011 Outperformance Plan, the 2014 Outperformance Plan
or any future outperformance plan, which shall be governed by their respective
plan terms as in effect from time to time, and (2) option grants made under the
2005 Plan, which options shall become fully vested and exercisable on the date
of Executive’s termination due to such disability in accordance with their terms
as currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(e)           Notwithstanding any of the foregoing provisions to the contrary
and without regard to any release requirement, Executive (or his estate, as
applicable) shall be entitled to (i) receive payment for any already accrued but
unused vacation days and any unreimbursed expenses already incurred on behalf of
the Employer (to the extent consistent with the Employer’s expense reimbursement
policies absent a termination), (ii) retain any already vested stock options or
any other already vested equity-based compensation (subject, in each case, to
the terms of the underlying option or equity award agreement and plan
(including, without limitation, any provision of an option providing for its
expiration upon or within a certain number of days following termination)), and
(iii) retain any vested rights in any 401(k) plans in which he participated
during his employment, in the case of each of (i)-(iii) above, as of the
Termination Date.  Nothing in this Section 7 shall be construed to limit any
rights Executive may have to elect to continue his health coverage pursuant to
29 U.S.C. § 1161 et seq. (commonly known as “COBRA”).

 

(f)            Change-in-Control Non-Renewal.  In the event that the Employment
Period ends within 18 months after a Change-in-Control as a result of the
Employer delivering a written notice of non-renewal pursuant to Section 1 in
connection with or following the Change-in-Control, then, upon the termination
of Executive’s employment with the Employer, Executive will be entitled to
receive all the benefits and payments provided for under Section 7(a) to the
same extent as if such termination had been the termination of Executive during
the Employment Period by the Employer without Cause pursuant to
Section 6(a)(iv) within 18 months after a Change-in-Control, except that, for
purposes of determining the amount of the Average Annual Base Salary and the
Average Annual Cash Bonus, the Termination Date will be deemed to be the last
day of the Employment Period.

 

8.             Confidentiality; Prohibited Activities.  Executive and the
Employer recognize that due to the nature of his employment and relationship
with the Employer, Executive has access to and develops confidential business
information, proprietary information, and trade secrets relating to the business
and operations of the Employer.  Executive acknowledges that (i) such
information is valuable to the business of the Employer, (ii) disclosure to, or
use for the benefit of, any person or entity other than the Employer,

 

13

--------------------------------------------------------------------------------


 

would cause irreparable damage to the Employer, (iii) the principal businesses
of the Employer are the acquisition, development, management, leasing or
financing of (A) any office real estate property, including without limitation
the origination of first-mortgage and mezzanine debt or preferred equity
financing for real estate projects throughout the United States and (B) any
multi-family residential or retail real estate property located in the borough
of Manhattan (collectively, the “Business”), (iv) the Employer is one of the
limited number of persons who have developed a business such as the Business,
and (v) the Business is national in scope.  Executive further acknowledges that
his duties for the Employer include the duty to develop and maintain client,
customer, employee, and other business relationships on behalf of the Employer;
and that access to and development of those close business relationships for the
Employer render his services special, unique and extraordinary.  In recognition
that the goodwill and business relationships described herein are valuable to
the Employer, and that loss of or damage to those relationships would destroy or
diminish the value of the Employer, and in consideration of the compensation
(including severance) arrangements hereunder, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees as follows:

 

(a)           Confidentiality.  During the term of this Agreement (including any
renewals), and at all times thereafter, Executive shall maintain the
confidentiality of all confidential or proprietary information of the Employer
(“Confidential Information”), and, except in furtherance of the business of the
Employer or as specifically required by law or by court order, he shall not
directly or indirectly disclose any such information to any person or entity;
nor shall he use Confidential Information for any purpose except for the benefit
of the Employer.  For purposes of this Agreement, “Confidential Information”
includes, without limitation:  client or customer lists, identities, contacts,
business and financial information (excluding those of Executive prior to
employment with Employer); investment strategies; pricing information or
policies, fees or commission arrangements of the Employer; marketing plans,
projections, presentations or strategies of the Employer; financial and budget
information of the Employer; new personnel acquisition plans; and all other
business related information which has not been publicly disclosed by the
Employer.  This restriction shall apply regardless of whether such Confidential
Information is in written, graphic, recorded, photographic, data or any
machine-readable form or is orally conveyed to, or memorized by, Executive.  For
the avoidance of doubt, Section 8(a) shall not interfere with Executive’s rights
to retain copies of any documents or data relating to Executive’s compensation
and benefits (including, without limitation, copies of this Employment
Agreement, and side letters and any documents relating to any of Executive’s
equity-based award rights or other compensation and benefits) and/or discuss
same with Executive’s advisors or immediate family (in each case, on a
confidential basis).

 

(b)           Prohibited Activities.  Because Executive’s services to the
Employer are essential and because Executive has access to the Employer’s
Confidential Information, Executive covenants and agrees that, so long as the
Employer has not materially breached its obligations to Executive under this
Agreement (or, in the event such breach has occurred, the Employer has cured
such breach or such breach only occurred following a material breach by
Executive of his obligations under this Agreement):

 

(i)            during the Employment Period, and for the one-year period
following the termination of Executive by either party for any reason other than
(A) non-renewal at the expiration of the Current Term or any Renewal Term or
(B) termination by the Employer without Cause or Executive with Good Reason in
connection with or within eighteen (18) months after a Change-in-Control,
Executive will not, anywhere in the United States, without the prior written
consent of the Board which shall include the unanimous consent of the Directors
other than any other officer of the Employer, directly or indirectly

 

14

--------------------------------------------------------------------------------


 

(individually, or through or on behalf of another entity as owner, partner,
agent, employee, consultant, or in any other capacity), engage, participate or
assist, as an owner, partner, employee, consultant, director, officer, trustee
or agent, in any element of the Business, subject, however, to
Section 8(c) below; and

 

(ii)           during the Employment Period, and during (x) in the case of
clause (A) below, the two-year period following the termination of Executive by
either party for any reason (including the expiration of the term of the
Agreement) other than a termination in connection with or within eighteen (18)
months after a Change-in-Control that constitutes a termination either by the
Employer without Cause or by Executive with Good Reason, or (y) the one-year
period following such termination in the case of clause (B) below, Executive
will not, without the prior written consent of the Board which shall include the
unanimous consent of the Directors who are not officers of the Employer,
directly or indirectly (individually, or through or on behalf of another entity
as owner, partner, agent, employee, consultant, or in any other capacity),
(A) solicit, encourage, or engage in any activity to induce any employee of the
Employer to terminate employment with the Employer, or to become employed by, or
to enter into a business relationship with, any other person or entity, or
(B) solicit, encourage, or engage in any activity to induce any prospective
party to a transaction with the Employer (including, without limitation,
potential purchases, sales or leases of real estate assets) that is under
agreement, negotiation or active consideration by the Employer to not enter into
or complete such transaction with the Employer (or to only do so on terms less
favorable to the Employer than otherwise would have been obtained); provided
that, following the termination of Executive, this clause (B) shall only apply
to transactions that were under agreement, negotiation or active consideration
by the Employer during the six-month period prior to such termination.  For
purposes of this subsection, the term “employee” means any individual who is an
employee of or consultant to the Employer (or any affiliate) during the
six-month period prior to Executive’s last day of employment.

 

(c)           Other Investments/Activities.  Notwithstanding anything contained
herein to the contrary, Executive is not prohibited by this Section 8 from
making investments (i) expressly disclosed to the Employer in writing before the
date hereof; (ii) solely for investment purposes and without participating in
the business in which the investments are made, in any entity that engages,
directly or indirectly, in the acquisition, development, construction,
operation, management, financing or leasing of office real estate properties,
regardless of where they are located, if (x) Executive’s aggregate investment in
each such entity constitutes less than one percent of the equity ownership of
such entity, (y) the investment in the entity is in securities traded on any
national securities exchange, and (z) Executive is not a controlling person of,
or a member of a group which controls, such entity; or (iii) if the investment
is made in (A) assets other than Competing Properties (including, without
limitation, multi-family residential or retail real estate properties located
outside of the borough of Manhattan) or (B) any entity other than one that is
engaged, directly or indirectly, in the acquisition, development, construction,
operation, management, financing or leasing of Competing Properties.  For
purposes of this Agreement, a “Competing Property” means:  (i) an office real
estate property located outside of New York City, unless the property (A) is not
an appropriate investment opportunity for the Employer, (B) is not directly
competitive with the Businesses of the Employer and (C) has a fair market value
at the time Executive’s investment is made of less than $25 million, (ii) an
office real estate property located in New York City or (iii) a multi-family
residential or retail real estate property located in the borough of Manhattan.

 

15

--------------------------------------------------------------------------------


 

(d)           Employer Property.  Executive acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Employer are the sole property of the
Employer (“Employer Property”).  During his employment, and at all times
thereafter, Executive shall not remove, or cause to be removed, from the
premises of the Employer, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Employer, except as required by law or legal process or in
furtherance of his duties under this Agreement.  When Executive terminates his
employment with the Employer, or upon request of the Employer at any time,
Executive shall promptly deliver to the Employer all originals and copies of
Employer Property in his possession or control and shall not retain any
originals or copies in any form, except that Executive may retain a copy of his
Rolodex or other similar contact list.  For the avoidance of doubt,
Section 8(d) shall not interfere with Executive’s rights to retain copies of any
documents or data relating to Executive’s compensation and benefits (including,
without limitation, copies of this Employment Agreement, and side letters and
any documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

(e)           No Disparagement.  For one (1) year following termination of
Executive’s employment for any reason, Executive shall not intentionally
disclose or cause to be disclosed any negative, adverse or derogatory comments
or information about (i) the Employer and its parent, affiliates or
subsidiaries, if any; (ii) any product or service provided by the Employer and
its parent, affiliates or subsidiaries, if any; or (iii) the Employer’s and its
parent’s, affiliates’ or subsidiaries’ prospects for the future.  For one
(1) year following termination of Executive’s employment for any reason, the
Employer shall not disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about Executive.  Nothing in this
Section shall prohibit either the Employer or Executive from testifying
truthfully in any legal or administrative proceeding or otherwise truthfully
responding to any other request for information or testimony that Executive is
legally required to respond to, or making any legally required disclosures,
and/or discussing any of the above with the Employer’s legal advisors or
Executive’s legal advisors on a confidential basis.

 

(f)            Remedies.  Executive declares that the foregoing limitations in
Sections 8(a) through 8(e) above are reasonable and necessary for the adequate
protection of the business and the goodwill of the Employer.  If any restriction
contained in this Section 8 shall be deemed to be invalid, illegal or
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have the right to reduce such
extent, duration, scope, or other provisions hereof to make the restriction
consistent with applicable law, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby.  In the event that
Executive breaches any of the promises contained in this Section 8, Executive
acknowledges that the Employer’s remedy at law for damages will be inadequate
and that the Employer will be entitled to specific performance, a temporary
restraining order or preliminary injunction to prevent Executive’s prospective
or continuing breach and to maintain the status quo.  The existence of this
right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement.  Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

16

--------------------------------------------------------------------------------


 

(g)           Transition.  Regardless of the reason for his departure from the
Employer, Executive agrees that at the Employer’s sole costs and expense, for a
period of not more than thirty (30) days after termination of Executive, he
shall take all steps reasonably requested by the Employer to effect a successful
transition of client and customer relationships to the person or persons
designated by the Employer, subject to Executive’s obligations to his new
employer.

 

(h)           Cooperation with Respect to Litigation.  During the Employment
Period and at all times thereafter, Executive agrees to give prompt written
notice to the Employer of any formally asserted claim relating to the Employer
and to cooperate fully, in good faith and to the best of his ability with the
Employer in connection with any and all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any action,
event or activity about which Executive has or is reasonably believed by the
Employer to have direct material knowledge in connection with or as a result of
his employment by the Employer hereunder, provided that Executive is not waiving
any legal rights he may have.  Such cooperation will include all assistance that
the Employer, its counsel or its representatives may reasonably request,
including reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Employer will reimburse Executive for all reasonable expenses,
including travel, lodging and meals, and reasonable legal fees and expenses
(except to the extent that legal representation is provided by the Employer at
the Employer’s expense) incurred by him in fulfilling his obligations under this
Section 8(h) and, except as may be required by law or by court order, should
Executive then be employed by an entity other than the Employer, such
cooperation will not materially interfere with Executive’s then current
employment or his efforts to obtain new employment.  In addition, for all time
that Executive reasonably expends at the request of the Employer in cooperating
with the Employer pursuant to this Section 8(h) when Executive is no longer
employed by the Employer, the Employer shall compensate Executive at a per diem
rate equal to the sum of (A) Base Salary in Executive’s last fiscal year of
employment during the Employment Period plus (B) Executive’s actual annual cash
bonus for the last full fiscal year of employment during the Employment Period
for which such a bonus was determined, divided by 220; provided that Executive’s
right to such compensation shall not apply to time spent in activities that
could have been compelled pursuant to a subpoena, including testimony and
related attendance at depositions, hearings or trials.

 

(i)            Survival.  The provisions of this Section 8 and any other
provisions relating to the enforcement thereof shall survive termination of
Executive’s employment.

 

9.             Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section 8, to the extent necessary for the Employer (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 8(f)) that is not resolved by Executive and the Employer
(or its affiliates, where applicable) shall be submitted to arbitration in New
York, New York in accordance with New York law and the procedures of the
American Arbitration Association.  The determination of the arbitrator(s) shall
be conclusive and binding on the Employer (or its affiliates, where applicable)
and Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

 

10.          Conflicting Agreements.  Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which he
is a party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

17

--------------------------------------------------------------------------------


 

11.          Notices.  All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand and or
sent by prepaid telex, cable or other electronic devices or sent, postage
prepaid, by registered or certified mail or telecopy or overnight courier
service and shall be deemed given when so delivered by hand, telexed, cabled or
telecopied, or if mailed, three (3) days after mailing (one (1) business day in
the case of express mail or overnight courier service), as follows:

 

(a)           if to Executive:

 

Matthew DiLiberto, at the address shown on the execution page hereof

 

(b)           if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Attention: Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.          Amendments.  No amendment, modification or waiver in respect of
this Agreement shall be effective unless it shall be in writing and signed by
the party against whom such amendment, modification or waiver is sought.

 

13.          Severability.  If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstances shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion hereof) or the application of such provision to any other persons or
circumstances.

 

14.          Withholding.  The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

15.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Employer may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of Executive are personal and shall not be assigned by him. 
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, assigns, heirs,
distributees, devisees and legatees.

 

18

--------------------------------------------------------------------------------


 

16.          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party.

 

17.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such State, without regard to the
conflicts of law principles of such State.

 

18.          Choice of Venue.  Subject to the provisions of Section 9, Executive
agrees to submit to the jurisdiction of the United States District Court for the
Southern District of New York or the Supreme Court of the State of New York, New
York County, for the purpose of any action to enforce any of the terms of this
Agreement.

 

19.          Parachutes.

 

(a)   Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Code (whether or not under an existing
plan, arrangement or other agreement) (each such parachute payment, a “Parachute
Payment”), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code or any successor thereto, then the following
provisions shall apply:

 

(i)            If the Parachute Payment, reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes payable by Executive on the amount of the Parachute Payment which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, Executive shall be entitled to the full benefits payable under this
Agreement.

 

(ii)           If the Threshold Amount is less than (x) the Parachute Payment,
but greater than (y) the Parachute Payment reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes on the amount of the Parachute Payment which are in excess of the
Threshold Amount, then the Parachute Payment shall be reduced (but not below
zero) to the extent necessary so that the sum of all Parachute Payments shall
not exceed the Threshold Amount.  In such event, the Parachute Payment shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

(b)   For the purposes of this Section 19, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

 

19

--------------------------------------------------------------------------------


 

(c)          The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

20.                               Section 409A.

 

(a)         Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.  Any payments
delayed pursuant to this Section 20(a) shall bear interest during the period of
such delay at the simple rate of 5% per annum.

 

(b)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)         The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

20

--------------------------------------------------------------------------------


 

21.                               Entire Agreement.  This Agreement (including,
without limit, any attached exhibits thereto and any equity and award agreements
referred to herein or therein) contains the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter (including, without limitation, the Letter Agreements between Executive
and the Employer dated as of January 2, 2013, and January 1, 2010 (the “Letter
Agreements”); provided that, for the avoidance of doubt, any terms of the Letter
Agreements governing Executive’s 2014 annual bonus shall survive).  The parties
hereto shall not be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein.

 

22.                               Section Headings.  Section headings used in
this Agreement are included for convenience of reference only and will not
affect the meaning of any provision of this Agreement.

 

23.                               Board Approval.  The Employer represents that
the Board (or the Compensation Committee thereof) has approved the economic
terms of this Agreement.

 

[Remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Executive Vice President

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Matthew DiLiberto

 

Name: Matthew DiLiberto

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LONG-TERM INCENTIVE PLAN UNITS (“LTIP UNITS”)

 

LTIP Units (Time-Based Vesting)

 

1.  Plan:  SL Green Realty Corp. Third Amended and Restated 2005 Stock Option
and Incentive Plan (the “Plan”)

 

2.  Type of Award:  LTIP units in SL Green Operating Partnership, L.P.

 

3.  Total Number of Units:  13,000

 

4.  Distributions will be paid on all 13,000 units whether vested or not.

 

5.  Vesting:  Subject to acceleration as set forth in the Agreement, the units
shall vest, if and as employment continues, at the times (each, a “Vesting
Date”) and in the amounts set forth below:

 

Vesting Date

 

Number of Units

 

January 1, 2016

 

6,000

 

January 1, 2017

 

3,500

 

January 1, 2018

 

3,500

 

 

LTIP Units (Performance-Based Vesting)

 

1.  Plan:  The Plan

 

2.  Type of Award:  LTIP units in SL Green Operating Partnership, L.P.

 

3.  Total Number of Units:  7,000

 

4.  The Special LTIP Unit Sharing Percentage will equal 10%, the Distribution
Participation Date will be the vesting date and an LTIP unit will only be
considered part of the Same Award as other LTIP units that actually vest on the
same date as such LTIP unit. To the extent the aggregate amount of distributions
that would have been received on vested LTIP units from the date of issuance
through the vesting date (if the Distribution Participation Date had been the
issuance date) exceeds the amount of the Special LTIP Unit Distribution that
Executive becomes entitled to upon such vesting date, Executive will be entitled
to receive a cash payment in such amount on such vesting date.

 

5.  Vesting:  Subject to acceleration as set forth in the Agreement, and subject
to the provisions set forth below in connection with a Change-in-Control, the
units shall vest, if and as employment continues and subject to satisfaction of
the applicable performance criteria set forth below, at the times (each, a
“Vesting Date”) and in the amounts set forth below:

 

Vesting Date

 

Number of Units

 

January 1, 2017

 

3,500

 

January 1, 2018

 

3,500

 

 

Units shall only vest if the following performance criteria are met:

 

(i)                                     Such units shall vest in the applicable
year if the Employer achieves either (A) an increase in funds from operations
(“FFO”) on a per share of Common Stock of the Employer basis at an annualized
rate of at least 8% per year, (B) total return to stockholders on a per share of
Common Stock of the Employer basis at an annualized rate of at least 8% per year
or (C) a percentage total return to stockholders on each share of Common Stock
of the Employer outstanding during the entire period in the top 35% of the
constituents of the MSCI US REIT Index, in each case, during the Employer’s last
fiscal year completed before the applicable Vesting Date.

 

A-1

--------------------------------------------------------------------------------


 

(ii)                                  If, with respect to the number of units
noted after each Vesting Date, the performance criteria set forth in paragraph
(i) above are not achieved in the Employer’s fiscal year immediately preceding
the applicable Vesting Date, but are achieved on a cumulative basis beginning
with 2015, and, in each case, ending with the Employer’s last fiscal year
completed before the applicable Vesting Date or a subsequent Vesting Date, then,
if and as employment continues through the applicable Vesting Date or such
subsequent Vesting Date, as applicable, the performance criteria will be met for
such units as of such Vesting Date.

 

Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

6.  Change-in-Control: If a Change-in-Control occurs prior to (a) January 1,
2018 and (b) the vesting of the LTIP units and (c) the termination of
Executive’s employment, then performance-based vesting will be measured in
accordance with the vesting criteria set forth above using the period from the
beginning of 2015, 2016 or 2017, as applicable, through the date of the
Change-in-Control (as opposed to the period otherwise set forth above), but
vesting of the LTIP units will remain subject to Executive’s continued
employment through the later of the Vesting Date or the date of such
Change-in-Control, subject to acceleration as set forth in the Agreement. For
purposes of measuring FFO performance in the event of a Change-in-Control, FFO
will be measured from the beginning of the period through the end of the most
recently completely quarter prior to the Change-in-Control for which financial
results were publicly released by the Employer. In the event Executive is
terminated without Cause or for Good Reason in connection with or within 18
months of such a Change-in-Control, all of the units will vest upon such
termination regardless of whether performance-based vesting had previously
occurred.

 

A-2

--------------------------------------------------------------------------------